             Case 1:19-cr-00189-TSC Document 2 Filed 06/05/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :      Case No.
                                               :
                v.                             :
                                               :
JEREMY LORENZO STEVENSON,                     :
                                               :
                                               :      UNDER SEAL
                Defendant.                     :


                MOTION AND SUPPORTING MEMORANDUM TO SEAL
            INDICTMENT, BENCH WARRANT, AND RELATED PAPERWORK

       The United States of America, by its attorney, the United States Attorney for the District

of Columbia, hereby moves the Court pursuant to Fed. R. Crim. P. 6(e)(4) to place under seal the

Indictment, and the Bench Warrant for defendant Jeremy Lorenzo Stevenson, in the above-

captioned case, as well as the Government’s Motion to Seal and this Court’s Order sealing the

aforesaid documents. In support of its motion, the government states as follows:

       1.       An Indictment may be sealed pursuant to Rule 6(e)(4) for any legitimate

prosecutorial reason, including, but not limited to, to take the defendant into custody and bring

him or her before the court. See United States v. Michael, 180 F.2d 55, 57 (3d Cir. 1949); see

also United States v. Sharpe, 995 F.2d 49 (5th Cir. 1993); United States v. Southland Corp., 760

F.2d 1366, 1379-80 (2d Cir. 1985); United States v. Lyles, 593 F.2d 182 (2d Cir. 1979).


       2.       Today, June 5, 2019, a grand jury returned an Indictment against the defendant,

charging two counts of unlawful distribution of methamphetamine, in violation of 21 U.S.C.§ 841,

and two counts of using a communication facility to facilitate a drug trafficking felony, in violation

of 21 U.S.C.§ 843(b).

        3.      Once the bench warrant issues, law enforcement will pursue efforts to secure the
            Case 1:19-cr-00189-TSC Document 2 Filed 06/05/19 Page 2 of 3



arrest of the defendant. The public disclosure of this Indictment at this time could jeopardize

future plans to secure the defendant’s arrest, because such disclosure could result in alerting the

defendant of the warrant. Such disclosure could endanger law enforcement and cause destruction

of evidence or flight from prosecution.      Concern for the need to apprehend the defendant

constitutes a legitimate prosecutorial reason, and thus an appropriate basis, for an Order sealing

the Indictment and Bench Warrant.

       4.      Accordingly, the United States submits that under Washington Post v. Robinson,

935 F. 2d 282, 289 n.10 (D.C. Cir. 1991), these facts present an extraordinary situation and a

compelling governmental interest which justify the sealing of the Indictment, the Bench Warrant,

this Motion, and any Order to Seal. We request that the Court so order.

       5.      In addition, we request that the sealing Order permit disclosure of the Indictment,

Bench Warrant, and the Order to Seal to any federal or local law enforcement officials, and other

personnel, to the extent that such disclosure is necessary in furtherance of efforts to execute the

warrant.

                                         CONCLUSION

       WHEREFORE, for all the foregoing reasons, the United States of America respectfully

requests that the Court issue an Order sealing (except to the limited extent specified herein) the

Indictment and Bench Warrant as well as sealing this Motion and the Court’s sealing Order. A

proposed Order is submitted herewith.




                                                2
          Case 1:19-cr-00189-TSC Document 2 Filed 06/05/19 Page 3 of 3



                                     Respectfully submitted,

                                     JESSIE K. LIU
                                     UNITED STATES ATTORNEY
                                     D.C. Bar Number 472845


                               By:   ________/MJF/           ___________________
                                     Michael J. Friedman, N.Y. Bar No. 4297461
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W., Fourth Floor
                                     Washington, D.C. 20530
                                     (202) 252-6765
                                     michael.friedman@usdoj.gov


June 5, 2019




                                        3
